 -THE BORDEN FOOD PRODUCTS COMPANY459Company to assign to its members rather than to over-the-road driversthe city pickup and delivery work on solid loads of iron and steel.-However, we are not by this action to be regarded as "assigning" thework in question to the over-the-road drivers.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact, and upon the entire-record in this case,the Board makes the following determination ofdispute pursuant to Section 10 (k) of the amended Act :1.Truck Drivers Local UnionNo.375, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. L., and its agents are not, and have not been, lawfully entitledto force or require Service Transport Co. of Cleveland,Ohio, by meansproscribed by Section 8 (b) (4) (D)of the Act,to assign the citypickup and delivery work on solid loads of iron and steel in andaround Buffalo, New York, to members of Local 375 rather than toService Transport Co.'s over-the-road drivers.2.Said Local Union No.375 shall,within ten (10)days from thedate hereof,notify the Regional Director for the Third Region inwriting,whether or notit accepts the Board's determination of thisdispute, and whether or not it will refrain from forcing or requiringService Transport Co. of Cleveland,Ohio, by means proscribed bySection8 (b) (4) (D)of the Act, to assign the work described inparagraph 1, above, to members of Local 375 rather than ServiceTransport Co.'s over-the-road drivers.The Borden Food Products Company,Division of The BordenCompanyandInternational Association of Machinists, AFL,Petitioner.Case No. 3-RC-1510. August 3, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Marcus,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.-2.The labor organizations involved claim to represent certain em-ployees of the Employer.At the hearing, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL, hereinafter referred to as Meat Cutters,sought to intervene in this proceeding on the ground that, under arecentmerger, it is the legal successor to International Fur and113 NLRB No. 51. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeather Workers Union of the United States and Canada, hereinafterreferred to as IFLWU, and that, as successor, it has assumed all rightsand interests of the IFLWU under the latter's existing contract withthe Employer.Over the objections of the Petitioner, hereinafterreferred to as IAM, and the Employer, the hearing officer permittedthe intervention on the basis of the Meat Cutters' assertion that it isthe legal successor to the IFLWU, but reserved for the Board thequestion of whether the Meat Cutters has in fact succeeded theIFLWU as party to the contract and inherited the latter's contractualinterest.Without deciding what rights, if any, the Meat Cuttersmay have received from the IFLWU, we find, for the purpose ofintervention only, that the Intervenor's alleged contractual interestand colorable claim to representation justified the hearing officer'sgranting the motion to intervene.'3.The Meat Cutters contends that the existing contract between theEmployer and the IFLWU, to which it has succeeded as the unionparty, constitutes a bar to this proceeding.The record discloses thatin March 1953, the Employer and the IFLWU negotiated a collective-bargaining contract covering the employees here involved, effectiveJanuary 1, to December 31, 1953, and that on February 26, 1954, thiscontract,which contains a maintenance-of-membership clause, wasamended and extended from January 1, 1954, to December 31, 1955,by a supplemental agreement signed by representatives of the IFLWUand a local negotiating committee on behalf of its Local Union 805.We are administratively advised that Local Union 805 has neverbeen in compliance with the filing requirements of Section 9 (f), (g),and (h) of the Act. Section 8 (a) (3) of the Act, as amended inOctober 1951, sanctions a union-security clause provided that "at thetime the agreement was made or within the preceding twelve months(the contracting union) has received from the Board a notice ofcompliance with Section 9 (f), (g), and (h)" of the Act.As the,contracting local union was not in compliance during the period re-quired by the statute, we find the contract constitutes no bar to apresent determination of representatives?The Intervenor moved to dismiss the petition on the ground thatthe Petitioner is acting on behalf of a noncomplying local union. Itappears from the record that there is in existence at the Employer'soperations a local union, all members of which have signed IAM au-thorization cards.'Although, in organizing the Employer's em-i See A.Siegel & Sons, Inc,94 NLRB 471, at 472-473,Pacific Tankers, Inc,81 NLRB325, at 326.a SeeThe D. M Bare Paper Company,99 NLRB 1487,at 1488;Caribe Plastics Corp.,107 NLRB 7,Westinghouse Electric Corporation,102 NLRB 275, at 276, footnote 1 , andFesn'8 Tin Can Co.,Inc.,99 NLRB 158, at 159.8 This local was formerly affiliated with the IFLWU, but allegedly has disaffiliatedtherefrmn. THE BORDEN FOOD PRODUCTS COMPANY461ployees, the Petitioner acted through an IAM organizing committeecomprised of the existing local's officers, testimony elicited at the hear-ing indicates that the local is presently functioning as an independentunion, and not as an IAM local. Thus, there has been no request for,or issuance of, an IAM charter ; no dues have been submitted to theIAM ; no IAM local lodge has been set up and no local number as-signed; no officers have been recognized or designated by the IAM; nogrievances have been processed on behalf of the IAM; and, other thanthe existence of individual authorization cards, there has been no desig-nation of the IAM as collective-bargaining representative.The Peti-tioner's request for recognition was made by a business representativeof the IAM and the petition was filed by the IAM. Under normalIAM procedure, a request for an TAM charter is granted, where sup-ported by 15 applications and an application fee, only after an electionhas been conducted, a Board certification issued, and a meeting heldat which officers are elected.Under these circumstances, we find without merit the Intervenor'scontention that the IAM is not the real party in interest and is frontingfor a noncomplying local union.We are satisfied upon the record thatthe IAM is in fact the real party in interest and, as such, is entitled tomaintain this proceeding on its own behalf. The Board has held thatwhether or not a local union will be established, and whether or not itsofficers will comply with the Act, is conjectural and too premature towarrant consideration.4Accordingly, the Intervenor's motion to dis-miss the petition is hereby denied.However, should the IAM win anelection, a certification would not issue if a local were in fact in thepicture at that time unless such local were in compliance.5We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.We find, as stipulated by the parties, that the following employeesof the Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including firemen,truckdrivers, and assistant laboratory technicians, employed at theEmployer's Georgetown and Cincinnatus, New York, plants, but ex-cluding all office clerical employees, guards, professional employees,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4The EnglanderCompany, Inc,100 NLRB 164, at footnote1;Minneapolis KntttzngWorks,84 NLRB 826,at 828.Cf.Lane-Wells Company,77 NLRB 10515SeeBrooklynBorough Gas Company,110 NLRB 18.6In view of our determination herein, we find it unnecessary to pass upon the Inter-venor's contentionthat it has succeeded as party to the contract and on thePetitioner'sassertion-that a schism occurredthe,ranksof the,contracting, IFLWU union